DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-7, 9-10, and 12 of Patent Application US 10,893,121 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited the present application are transparently found in US 10,893,121 B2 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of US 10,893,121 B2. The claim 1 of pending application states a method of responding to a first authentication request by locally resolving the first authentication request, and responding to a second authentication request with a received authentication response from a remote server. The claim 1 of US 10,893,121 B2 also states the same inventive concepts as well as the limitations. However, there are differences in wordings describing the non-distinct inventive concepts. The limitation in claim 1 of pending application, "receiving a first authentication request for the first simulated SIM" is only worded differently and is not patentably distinct from the limitation in claim 1 of US 10,893,121 B2, “loading profile information for a first simulated subscriber identity module (SIM) … receiving a first authentication request for a SIM”. Furthermore, the limitation in claim 1 of pending application, "responding to the first authentication request by locally resolving the first authentication request” is also only worded differently and is not patentably distinct from the limitation in claim 1 of US 10,893,121 B2, “responding to the first authentication request … and then locally resolving the first authentication request”.
      
CLAIMS FOR INSTANT APPLICATION (US 17/118,505)
CLAIMS FOR PATENT APPLICATION (US 10,893,121 B2)
1. A method, comprising: loading profile information for a first simulated subscriber identity module (SIM); receiving a first authentication request for the first simulated SIM; responding to the first authentication request by locally resolving the first authentication request; establishing a data communication link via the first simulated SIM; loading profile information for a second simulated SIM; receiving a second authentication request for the second simulated SIM; relaying the second authentication request to a remote server via the established data communication link; receiving an authentication response to the second authentication request from the remote server via the established data communication link; and responding to the second authentication request with the received authentication response.
 A method, comprising: loading profile information for a first simulated subscriber identity module (SIM) associated with a foreign SIM profile; receiving a first authentication request for a SIM from a local communication network, wherein the first authentication request responding to the first authentication request by first switching control from a physical SIM to the first simulated SIM and then locally resolving the first authentication request using the first simulated SIM; establishing a data communication link via the first simulated SIM; locally loading profile information for a second simulated SIM associated with a local SIM profile; receiving a second authentication request for the second simulated SIM from the local communication network; determining whether the data communication link has timed out; establishing the data communication link via the first simulated SIM again by performing authentication for the first simulated SIM again; relaying the second authentication request to a remote server via the established data communication link; receiving an authentication response to the second authentication request from the remote server via the established data communication link; and responding to the second authentication request with the received authentication response.
establishing the data communication link via the first simulated SIM again before relaying the second authentication request to the remote server via the established data communication link.  

1. A method, comprising: loading profile information for a first simulated subscriber identity module (SIM) associated with a foreign SIM profile; receiving a first authentication request for a SIM from a local communication network, wherein the first authentication request comprises a Ki authentication request; responding to the first authentication request by first switching control from a physical SIM to the first simulated SIM and then locally resolving the first authentication request using the first simulated SIM; establishing a data communication link via the first simulated SIM; locally loading profile information for a second simulated SIM associated with a local SIM profile; receiving a second authentication request for the second simulated SIM from the local communication network; determining whether the data communication link has timed out; establishing the data communication link via the first simulated SIM again by performing authentication for the first simulated SIM again; relaying the second authentication request to a remote server via the established data communication link; receiving an authentication response to the second authentication request from the remote server via the established data communication 
switching from the first simulated SIM back to the first physical SIM card after responding to the second authentication request with the received authentication response.  

12. The communication device of claim 9, wherein the one or more processors are further configured to switch from the first simulated SIM back to the first physical SIM card after responding to the second authentication request with the received authentication response.
6. The method of claim 5, further comprising: receiving a third authentication request for the second simulated SIM; establishing a data communication link via the first simulated SIM; relaying the third authentication request to the remote server via the established data communication link; receiving an authentication response to the third authentication request from the remote server via the established data communication link; and responding to the third authentication request with the received authentication response.  

10. The wireless communication device of claim 9, wherein the one or more processors are further configured to: receive a third authentication request for the second simulated SIM; establish a second data communication link via the first simulated SIM; restart the third authentication request by transmitting a time-out indication; relay the third authentication request to the remote server via the established second data communication link; receive a second authentication response to the third authentication request from the remote server via the established second data communication link; and responding to the third authentication request with the received second authentication response.
7. The method of claim 6, further comprising restarting the third authentication request by transmitting a time-out indication prior to relaying the third authentication request to the remote server via the established data communication link.  

5. The method of claim 4, further comprising restarting the third authentication request by transmitting a time-out indication prior to relaying the third authentication request to the remote server via the established second data communication link.
8. The method of claim 1, wherein the first and second authentication requests are Ki authentication requests.  

6. The method of claim 1, wherein the first and second authentication requests are Ki authentication requests.
9. The method of claim 1, wherein the profile information for the first simulated SIM is associated with a foreign SIM profile, and the profile information for the second simulated SIM is associated with a local SIM profile.  

7. The method of claim 1, wherein the profile information for the first simulated SIM is associated with a foreign SIM profile, and the profile information for the second simulated SIM is associated with a local SIM profile.
10. A wireless communications device, comprising one or more processors configured to: load profile information for a first simulated subscriber identity module (SIM); receive a first authentication request for the first simulated SIM; respond to the first authentication request by locally resolving the first authentication request; establish a data communication link via the first simulated SIM; load profile information for a second simulated SIM; receive a second authentication request for the second simulated SIM; relay the second authentication request to a remote server via the established data communication link; receive an authentication response to the second authentication request from the remote server via the established data communication link; and respond to the second authentication request with the received authentication response.  

A wireless communications device, comprising one or more processors configured to: load profile information for a first simulated subscriber identity module (SIM) associated with a foreign SIM profile; receive a first authentication request for a SIM from a local communication network,  respond to the first authentication request by first switching control from a physical SIM to the first simulated SIM and then locally resolving the first authentication request using the first simulated SIM; establish a data communication link via the first simulated SIM; locally load profile information for a second simulated SIM associated with a local SIM profile; receive a second authentication request for the second simulated SIM from the local communication network; determine whether the data communication link has timed out; establish the data communication link via the first simulated SIM again by performing authentication for the first simulated SIM again; relay the second authentication request to a remote server via the established data communication link; receive an authentication response to the second authentication request from the remote server via the established data communication link; and respond to the second authentication request with the received authentication response.



Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shahidi (US 2016/0323256 A1) in view of Mittal (US 2014/0051422 A1).

Regarding claim 1, Shahidi teaches a method, comprising: 
loading profile information for a first subscriber identity module (SIM)  ([0060], “mobile communication device 302 includes a second subscription 306, which may be associated with a physical SIM configured to communicate with the remote server 310 through another network 312 using a RAT, for example GSM, GSM EDGE Radio Access Network (GERAN), or CDMA”, wherein communicating via the first SIM with the remote server 310 through the another network 312 requires first loading the first SIM profile information; Fig. 3, 316 PS Attach requires loading profile information for a first SIM; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312, activate a specific packet data protocol (PDP) context in operation 318”); 
receiving a first authentication request for the first SIM ([0060], “mobile communication device 302 includes a second subscription 306, which may be associated with a physical SIM (~first SIM) configured to communicate with the remote server 310 through another network 312 using a RAT, for example GSM, GSM EDGE Radio Access Network (GERAN), or CDMA”, wherein communicating via the first SIM with the remote server 310 through the another network 312 requires authenticating/receiving an authentication request for the first SIM; Fig. 3, 316 PS Attach requires receiving a first authentication request for a first SIM; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312, activate a specific packet data protocol (PDP) context in operation 318”); 
responding to the first authentication request by locally resolving the first authentication request ([0060], “mobile communication device 302 includes a second subscription 306, which may be associated with a physical SIM configured to communicate with the remote server 310 through another network 312 using a RAT, for example GSM, GSM EDGE Radio Access Network (GERAN), or CDMA”, wherein communicating with the remote server 310 through the another network requires authenticating or responding to an authentication request; Fig. 3, 316 PS Attach requires responding to an authentication request by locally resolving the authentication request; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312, activate a specific packet data protocol (PDP) context in operation 318”); 
establishing a data communication link via the first SIM (Fig. 3, “316 PS Attach”, wherein the PS Attach establishes a data communication link via the SIM; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312”) 
(Fig. 3, “322 VSIM information, IMSI etc. 324 Configure VSIM (~loading profile information for a second SIM)”; [0062], “remote server 310 may provide VSIM registration and allocation information 322 to the software 307 on the mobile communication device 302, which may include a SIM profile for the first subscription 304“ [0062], “remote server 310 may provide VSIM registration and allocation information 322 to the software 307 on the mobile communication device 302, which may include a SIM profile for the first subscription 304 of the mobile communication device 302”); 
receiving a second authentication request for the second SIM (Fig. 3, “336 Authentication Req. (RAND, AUTN)”); 
relaying the second authentication request to a remote server via the established data communication link (Fig. 3, “338 AKA Calculation Request”; [0066], “second subscription 306 may send the AKA calculation request 338 to the remote server 310 through the network 312”); 
receiving an authentication response to the second authentication request from the remote server via the established data communication link (Fig. 3, “342 AKA Calculation Response (Res)”; [0066], “remote server 310 generates the AKA calculation response 342 and sends the AKA calculation response 342 to the software 307 of the mobile communication device 302 through the second subscription 306”); and 
 	responding to the second authentication request with the received authentication response (Fig. 3, “344 Res. 344 Res. (to NAS) 344 Auth. Response (Res.)”; [0066], “software 307 may generate an authentication response 344 from the AKA calculation response 342 and pass the authentication response 344 to the first subscription 304 through the UIM 303. The first subscription 304 may send the authentication response 344 to the VSIM network 308”).  
	Shahidi does not explicitly teach that the first SIM is a first simulated SIM and the second SIM is a second simulated SIM.
 	However, Mittal teaches that a SIM can be a simulated SIM ([0028], “SIM 210 may be implemented in hardware, a mobile device memory, and/or a removable memory card. In an embodiment, the SIM 210 may be a virtual (~simulated) SIM, a removable user identity module (R-UIM), a Mini SIM, a MicroSIM, an embedded SIM, or any other similar identity module”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mittal with the teaching of Shahidi in order to enable easier switching of networks and allows usage of multiple phone numbers.

	Regarding claim 8, Shahidi in view of Mittal teaches the method of claim 1, 
Shahidi does not explicitly teach wherein the first and second authentication requests are Ki authentication requests.  
However, Mittal further teaches a Ki authentication request ([0061], “authentication key 416 may be a 128-bit value Ki value for authenticating the SIM 210 and/or the cellular network”, wherein the Ki authentication comprises a Ki authentication request).


Regarding claim 10, Shahidi teaches a wireless communications device (Fig. 3, “302 Mobile Device”; [0060], “mobile communication device 302”), comprising  
one or more processors configured to (Fig. 2, “206 General Processor”; [0055], “general processor 206, the memory 214, the baseband processor(s) 216, and the RF resource 218 may be included in the mobile communication device 200 as a system-on-chip 250. In some embodiments, the first and second SIMs 204a, 204b and the corresponding interfaces 202a, 202b to each subscription may be external to the system-on-chip 250”): 
 	load profile information for a first subscriber identity module (SIM) ([0060], “mobile communication device 302 includes a second subscription 306, which may be associated with a physical SIM configured to communicate with the remote server 310 through another network 312 using a RAT, for example GSM, GSM EDGE Radio Access Network (GERAN), or CDMA”, wherein communicating via the first SIM with the remote server 310 through the another network 312 requires first loading the first SIM profile information; Fig. 3, 316 PS Attach requires loading profile information for a first SIM; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312, activate a specific packet data protocol (PDP) context in operation 318”); 
 	receive a first authentication request for the first SIM ([0060], “mobile communication device 302 includes a second subscription 306, which may be associated with a physical SIM (~first SIM) configured to communicate with the remote server 310 through another network 312 using a RAT, for example GSM, GSM EDGE Radio Access Network (GERAN), or CDMA”, wherein communicating via the first SIM with the remote server 310 through the another network 312 requires authenticating/receiving an authentication request for the first SIM; Fig. 3, 316 PS Attach requires receiving a first authentication request for a first SIM; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312, activate a specific packet data protocol (PDP) context in operation 318”); 
respond to the first authentication request by locally resolving the first authentication request ([0060], “mobile communication device 302 includes a second subscription 306, which may be associated with a physical SIM configured to communicate with the remote server 310 through another network 312 using a RAT, for example GSM, GSM EDGE Radio Access Network (GERAN), or CDMA”, wherein communicating with the remote server 310 through the another network requires authenticating or responding to an authentication request; Fig. 3, 316 PS Attach requires responding to an authentication request by locally resolving the authentication request; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312, activate a specific packet data protocol (PDP) context in operation 318”); 
establish a data communication link via the first SIM (Fig. 3, “316 PS Attach”, wherein the PS Attach establishes a data communication link via the SIM; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312”); 
load profile information for a second SIM (Fig. 3, “322 VSIM information, IMSI etc. 324 Configure VSIM”; [0062], “remote server 310 may provide VSIM registration and allocation information 322 to the software 307 on the mobile communication device 302, which may include a SIM profile for the first subscription 304 of the mobile communication device 302”); 
receive a second authentication request for the second SIM (Fig. 3, “336 Authentication Req. (RAND, AUTN)”); 
relay the second authentication request to a remote server via the established data communication link (Fig. 3, “338 AKA Calculation Request”; [0066], “second subscription 306 may send the AKA calculation request 338 to the remote server 310 through the network 312”); 
 	receive an authentication response to the second authentication request from the remote server via the established data communication link (Fig. 3, “342 AKA Calculation Response (Res)”; [0066], “remote server 310 generates the AKA calculation response 342 and sends the AKA calculation response 342 to the software 307 of the mobile communication device 302 through the second subscription 306”); and 
respond to the second authentication request with the received authentication response (Fig. 3, “344 Res. 344 Res. (to NAS) 344 Auth. Response (Res.)”; [0066], “software 307 may generate an authentication response 344 from the AKA calculation response 342 and pass the authentication response 344 to the first subscription 304 through the UIM 303. The first subscription 304 may send the authentication response 344 to the VSIM network 308”).  
	Shahidi does not explicitly teach that the first SIM is a first simulated SIM and the second SIM is a second simulated SIM.
 	However, Mittal teaches that a SIM can be a simulated SIM ([0028], “SIM 210 may be implemented in hardware, a mobile device memory, and/or a removable memory card. In an embodiment, the SIM 210 may be a virtual (~simulated) SIM, a removable user identity module (R-UIM), a Mini SIM, a MicroSIM, an embedded SIM, or any other similar identity module”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mittal with the teaching of Shahidi in order to enable easier switching of networks and allows usage of multiple phone numbers.

6.	Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shahidi in view of Mittal, and further in view of Zhang (US 2015/0004940 A1).

Regarding claim 2, Shahidi in view of Mittal teaches the method of claim 1, further comprising 
 	switching from a physical SIM card to the simulated SIM prior to loading profile information for the second simulated SIM (Shahidi Fig. 3, “322 Registration and VSIM allocation” (~switching from a physical SIM card to the simulated SIM, wherein the process/step of the registration and the VSIM allocation is the switching) occurs prior to “322 VSIM information, IMSI etc. 324 Configure VSIM (~loading profile information for the simulated SIM)”; [0062], “remote server 310 may provide VSIM registration and allocation information 322 to the software 307 on the mobile communication device 302, which may include a SIM profile for the first subscription 304“). 
	The combination does not explicitly teach that the physical SIM card is a second physical SIM card and the simulated SIM is the second simulated SIM.
	However, Zhang teaches a second physical SIM card ([0032], “SIM Board 132 is a SIM card container that can hold multiple actual SIM Cards 133”) and a second simulated SIM ([0046],” Virtual SIM Card 107 dynamically assigned by the remote Management Sever 130) with the available network operators”, wherein each virtual SIM is for each operator).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shahidi as modified by Mittal in order to allow a user to efficiently continue 

 	Regarding claim 3, Shahidi in view of Mittal, and further in view of Zhang teaches the method of claim 2, further comprising 
switching from a first physical SIM card to the first simulated SIM prior to loading profile information for the first simulated SIM (Shahidi Fig. 3, “322 Registration and VSIM allocation” (~switching from a first physical SIM card to the first simulated SIM, wherein the process/step of the registration and the VSIM allocation is the switching) occurs prior to “322 VSIM information, IMSI etc. 324 Configure VSIM (~loading profile information for the first simulated SIM)”; [0062], “remote server 310 may provide VSIM registration and allocation information 322 to the software 307 on the mobile communication device 302, which may include a SIM profile for the first subscription 304“), 
wherein the first physical SIM card and the second physical SIM card are associated with a same MODEM (Shahidi Fig. 2, 204a SIM-1 and 204b SIM-2 are associated with 200 mobile communication device’s 216 baseband modem processor; [0053], “Each SIM and/or RAT in the mobile communication device 200 (e.g., the SIM-1 204a and/or the SIM-2 204b) may be associated with a baseband-RF resource chain. A baseband-RF resource chain may include the baseband modem processor 216, which may perform baseband/modem functions for communications with/controlling a RAT”).  


establishing the data communication link via the first SIM again before relaying the second authentication request to the remote server via the established data communication link (Shahidi Fig. 3, “Re-establish RRC connection to network (~establish the data communication link via the first SIM again)” before “338 AKA Calculation Request” (~relaying the second authentication request to the remote server via the established data communication link); [0066], “second subscription 306 may send the AKA calculation request 338 to the remote server 310 through the network 312 (~relaying the second authentication request to the remote server via the established data communication link)”).  
 	Shahidi does not explicitly teach that the first SIM is a first simulated SIM.
 	However, Mittal further teaches that a SIM can be a simulated SIM ([0028], “SIM 210 may be implemented in hardware, a mobile device memory, and/or a removable memory card. In an embodiment, the SIM 210 may be a virtual (~simulated) SIM, a removable user identity module (R-UIM), a Mini SIM, a MicroSIM, an embedded SIM, or any other similar identity module”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mittal with the teaching of Shahidi as modified by Mittal and Zhang in order to enable easier switching of networks and allows usage of multiple phone numbers.


switching from the simulated SIM back to the physical SIM card after responding to the second authentication request with the received authentication response (Shahidi [0009], “periodically performing tune-aways between the first subscription and the second subscription may include tuning from the second subscription to the first subscription, and periodically performing a tune-away from the first subscription (~Fig. 3 Sub2, second SIM) to the second subscription (~Fig. 3 Sub1, first SIM)”).  
The combination of Shahidi and Mittal does not explicitly teach that the simulated SIM is a first simulated SIM and the physical SIM card is a first physical SIM card.
 	However, Zhang further teaches a first simulated SIM ([0046],” Virtual SIM Card 107 dynamically assigned by the remote Management Sever 130) with the available network operators”, wherein each virtual/simulated SIM (~including the first simulated SIM) is for each operator) and
 	a first physical SIM card ([0032], “SIM Board 132 is a SIM card container that can hold multiple actual SIM Cards 133”, wherein the actual SIM Cards include the first physical SIM card).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shahidi as modified by Mittal in order to allow a user to efficiently continue 

 	Regarding claim 6, Shahidi in view of Mittal, and further in view of Zhang teaches the method of claim 5, further comprising: 
receiving a third authentication request for the second simulated SIM (Shahidi Fig. 3, “336 Authentication Req. (RAND, AUTN)”; [0067], “time period 352 expires before the tune-away 334 ends, and so the VSIM network 308 declares the radio link failure before the mobile communication device 302 obtains the AKA calculation response 342 from the remote server 310. This means the mobile communication device 302 has to restart the whole authentication process again”, wherein the repeated authentication request of the repeated authentication process due to the radio link failure is the third authentication request and the authentication process includes 344 Res., 344 Res. (to NAS), and Auth. Response (Res.) of Fig. 3); 
establishing a data communication link via the first SIM (Shahidi Fig. 3, “316 PS Attach”, wherein the PS Attach establishes a data communication link via the SIM; [0061], “data service layer 305 may facilitate a packet-switched attachment 316 between the software 307 and the network 312”; [0067], “time period 352 expires before the tune-away 334 ends, and so the VSIM network 308 declares the radio link failure before the mobile communication device 302 obtains the AKA calculation response 342 from the remote server 310. This means the mobile communication device 302 has to restart the whole authentication process again”, wherein the step is repeated due to the radio link failure); 
relaying the third authentication request to the remote server via the established data communication link (Shahidi Fig. 3, “338 AKA Calculation Request”; [0064], “VSIM network 308 may send an authentication request 336 to the mobile communication device 302 through the first subscription 304. The authentication request 336 may originate from a mobile management entity, radio network controller, or serving general packet radio service (GPRS) support node of the VSIM network 308, and be communicated to the mobile communication device 302 through a base station of the VSIM network 308”; [0067], “time period 352 expires before the tune-away 334 ends, and so the VSIM network 308 declares the radio link failure before the mobile communication device 302 obtains the AKA calculation response 342 from the remote server 310. This means the mobile communication device 302 has to restart the whole authentication process again”, wherein the step is repeated due to the radio link failure); 
receiving an authentication response to the third authentication request from the remote server via the established data communication link (Shahidi Fig. 3, “342 AKA Calculation Response (Res)”; [0066], “remote server 310 generates the AKA calculation response 342 and sends the AKA calculation response 342 to the software 307 of the mobile communication device 302 through the second subscription 306”; [0067], “time period 352 expires before the tune-away 334 ends, and so the VSIM network 308 declares the radio link failure before the mobile communication device 302 obtains the AKA calculation response 342 from the remote server 310. This means the mobile communication device 302 has to restart the whole authentication process again”, wherein the step is repeated due to the radio link failure); and 
responding to the third authentication request with the received authentication response (Shahidi Fig. 3, “344 Res. 344 Res. (to NAS) 344 Auth. Response (Res.)”; [0066], “software 307 may generate an authentication response 344 from the AKA calculation response 342 and pass the authentication response 344 to the first subscription 304 through the UIM 303. The first subscription 304 may send the authentication response 344 to the VSIM network 308”; [0067], “time period 352 expires before the tune-away 334 ends, and so the VSIM network 308 declares the radio link failure before the mobile communication device 302 obtains the AKA calculation response 342 from the remote server 310. This means the mobile communication device 302 has to restart the whole authentication process again”, wherein the step is repeated due to the radio link failure).  
	Shahidi does not explicitly teach that the first SIM is a first simulated SIM.
 	However, Mittal further teaches that a SIM can be a simulated SIM ([0028], “SIM 210 may be implemented in hardware, a mobile device memory, and/or a removable memory card. In an embodiment, the SIM 210 may be a virtual (~simulated) SIM, a removable user identity module (R-UIM), a Mini SIM, a MicroSIM, an embedded SIM, or any other similar identity module”).


 	Regarding claim 9, Shahidi in view of Mittal teaches the method of claim 1.
 	Shahidi does not explicitly teach that the first SIM is a first simulated SIM and the second SIM is a second simulated SIM.
 	However, Mittal further teaches that a SIM can be a simulated SIM ([0028], “SIM 210 may be implemented in hardware, a mobile device memory, and/or a removable memory card. In an embodiment, the SIM 210 may be a virtual (~simulated) SIM, a removable user identity module (R-UIM), a Mini SIM, a MicroSIM, an embedded SIM, or any other similar identity module”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mittal with the teaching of Shahidi as modified by Mittal in order to enable easier switching of networks and allows usage of multiple phone numbers.
	The combination does not explicitly teach  
wherein the profile information for the first simulated SIM is associated with a foreign SIM profile, and 
the profile information for the second simulated SIM is associated with a local SIM profile.
 	However, Zhang further teaches  
([0038], “VPMN (~Visited Public Mobile Networks) network for the first SIM Card 105 (~having a foreign SIM profile), and a HPMN (~Home Public Mobile Network) network for the second SIM Card 133 (~having a local SIM profile)”; [0006], “When a user travels abroad or enters into areas where the HPMN has no direct service coverage, the user can continue to access the service through the HPMN's roaming partners, the VPMNs, via roaming agreements with the HPMN, allowing the HPMN subscribers to use the VPMN's network service for the voice, SMS, and data using the same SIM card”; [0046], “Connector 118 is programmed with intelligence to determine the different usage rates of the 2 SIM Cards (the actual SIM Card 105 inside the Portable Access Device 100 and the Virtual SIM Card 107 dynamically assigned by the remote Management Sever 130) with the available network operators, and selects the most cost-effective way for the setup of network connections. For example, in one embodiment in which only one connection is maintained, if the rate of a connection using the actual SIM Card 105 is cheaper, which is typical for domestic/local use, the Connector 118 does not need to request the remote Server 130 to assign a new SIM card from the pool”, wherein if the rate of connection using the actual SIM Card 105 is more expensive, in a non-domestic/foreign use, the Connector 118 requests the remote server 130 to assign a virtual SIM card from the pool; [0047], “Management Server 130 determines whether to assign a Virtual SIM Card to the Portable Access Device 100 and selects an Actual SIM Card from the pool of SIM Cards on the SIM Card Board 132 for this purpose”; [0039], “Portable Access Device 100 has already selected a specific SIM card from the pool of SIM cards on the Management Server 130 based on a superior service metric”), and 
profile information for a second SIM is associated with a local SIM profile ([0038], “VPMN (~Visited Public Mobile Networks) network for the first SIM Card 105 (~having a foreign SIM profile), and a HPMN (~Home Public Mobile Network) network for the second SIM Card 133 (~having a local SIM profile)”; [0006], “When a user travels abroad or enters into areas where the HPMN has no direct service coverage, the user can continue to access the service through the HPMN's roaming partners, the VPMNs, via roaming agreements with the HPMN, allowing the HPMN subscribers to use the VPMN's network service for the voice, SMS, and data using the same SIM card”; [0046], “Connector 118 is programmed with intelligence to determine the different usage rates of the 2 SIM Cards (the actual SIM Card 105 inside the Portable Access Device 100 and the Virtual SIM (~second simulated SIM) Card 107 dynamically assigned by the remote Management Sever 130) with the available network operators, and selects the most cost-effective way for the setup of network connections. For example, in one embodiment in which only one connection is maintained, if the rate of a connection using the actual SIM Card 105 is cheaper, which is typical for domestic/local use, the Connector 118 does not need to request the remote Server 130 to assign a new SIM card from the pool”, wherein if the rate of connection using the actual SIM Card 105 is more expensive, in a non-domestic/foreign use, the Connector 118 requests the remote server 130 to assign a virtual SIM card from the pool; [0047], “Management Server 130 determines whether to assign a Virtual SIM Card to the Portable Access Device 100 and selects an Actual SIM Card from the pool of SIM Cards on the SIM Card Board 132 for this purpose”; [0039], “Portable Access Device 100 has already selected a specific SIM card from the pool of SIM cards on the Management Server 130 based on a superior service metric”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shahidi as modified by Mittal in order to allow a user to efficiently continue to use a mobile service but with competitive low prices and guaranteed quality of service (QoS) (Zhang [0008]).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shahidi in view of Mittal, further in view of Zhang, and further in view of Nix (US 2015/0071139 A1).

 	Regarding claim 7, Shahidi in view of Mittal, and further in view of Zhang teaches the method of claim 6, further comprising 
restarting the third authentication request (Shahidi Fig. 3, “336 Authentication Req. (RAND, AUTN)”; [0067], “time period 352 expires before the tune-away 334 ends, and so the VSIM network 308 declares the radio link failure before the mobile communication device 302 obtains the AKA calculation response 342 from the remote server 310. This means the mobile communication device 302 has to restart the whole authentication process again”, wherein the repeated authentication request of the repeated authentication process due to the radio link failure is the third authentication request and the authentication process includes 344 Res., 344 Res. (to NAS), and Auth. Response (Res.) of Fig. 3).
The combination does not explicitly teach that the authentication request is by transmitting a time-out indication prior to relaying the third authentication request to the remote server via the established data communication link.  
However, Nix teaches transmitting a time-out indication prior to relaying a third authentication request to a remote server via an established data communication link ([0178], “if wireless module 101 does not receive response 209 or authenticated response 913 before a timer expires, such as within an exemplary duration of 2 seconds, then wireless module 101 can resend message 208”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nix with the teaching of Shahidi as modified by Mittal and Zhang in order to reduce unnecessary delays in the authentication by providing a non-received acknowledgement that the authentication response has not been received within a predetermined time.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643